Citation Nr: 0607027	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle injury.

2. Entitlement to service connection for residuals of a left 
ankle injury.

3. Entitlement to service connection for residuals of a right 
hip injury.

4. Entitlement to service connection for residuals of a left 
hip injury.

5. Entitlement to service connection for residuals of a 
cervical spine injury.

6. Entitlement to service connection for residuals of a back 
injury.

7. Entitlement to service connection for post traumatic 
stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
REMAND 

The veteran served on active duty from March 1974 to April 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the North Little 
Rock, Arkansas, Department of Veterans' Affairs (VA), 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In May 2005, the veteran timely submitted a statement, 
requesting a hearing.  When asked to clarify the type of 
hearing, he indicated that he wanted a hearing before a 
Veterans law Judge at the Regional Office.  38 C.F.R. 
§ 20.1304(a).  Accordingly, this case is REMANDED for the 
following:

Schedule the veteran for a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

